PROB 12C (02/19)
          Case: 4:18-cr-00713-CDP Doc. #: 28 Filed: 08/28/19 Page: 1 of 3 PageID #: 94



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI

                   Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Kevin Dunham                                   Case Number: 4:04CR00476-1 CDP
                                                                 Case Number: 4:18CR00713-1 CDP

Name of Sentencing Judicial Officer: The Honorable Catherine D. Perry, Senior United States District
                                     Judge (Case Number: 4:04CR00476-1 CDP)

                                      The Honorable Brian C. Wimes, United States District Judge,
                                      Western District of Missouri. On August 23, 2018, jurisdiction
                                      was transferred to the Eastern District of Missouri and assigned to
                                      the Honorable Catherine D. Perry, Senior United States District
                                      Judge (Case Number: 4:18CR00713-1 CDP)

Date of Original Sentence: March 4, 2005 (Case Number: 4:04CR00476-1 CDP)
                           December 12, 2012 (Case Number: 4:18CR00713-1 CDP)

Original Offense:      Ct. 1: Burglary of a U.S. Post Office (Case Number: 4:04CR00476-1 CDP)
                       Ct. 20: Filing False Claims (Case Number: 4:18CR00713-1 CDP)

Original Sentence: 24 months imprisonment and 3 years supervised release
                   (Case Number: 4:04CR00476-1 CDP)
                   60 months custody of the Bureau of Prisons, followed by a three year term of
                   supervised release (Case Number: 4:18CR00713-1 CDP)

Type of Supervision: Supervised Release              Date Supervision Commenced: September 28, 2018
                                                                   Expiration Date: September 27, 2021

Assistant U.S. Attorney: Mike Mahon                                      Defense Attorney: Geoff Ogden


                                    PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition of supervision:

Violation Number

Special Condition (Modification added on April 26, 2019): You must reside in a Residential Reentry
Center for a term of not more than four months if directed to do so by the U.S Probation Officer. You
must follow the rules and regulations of the center.
PROB 12C (02/19)
     Case: 4:18-cr-00713-CDP Doc. #: 28 Filed: 08/28/19 Page: 2 of 3 PageID #: 95
Kevin Dunham
4:04CR00476-1 CDP
4:18CR00713-1 CDP
Nature of Noncompliance

On May 27, 2019, the offender failed to return to the Cydkam Center, the Residential Reentry Center
(RRC), as directed. Dunham was declared an absconder and was discharged from the facility on May
27, 2019.

The offender has not been interviewed regarding this violation, as his whereabouts are unknown.

Violation Number

Special Condition No. 2: The defendant shall participate in a drug or alcohol abuse treatment program
approved by the United States Probation Office, which may include substance abuse testing, counseling,
residence in a Community Corrections Center, residence in a Comprehensive Sanctions Center, or
inpatient treatment in a treatment center or hospital. The defendant shall pay for the costs associated
with substance abuse services based on a co-payment fee established by the United States Probation
Office. Co-payments shall never exceed the total cost of services provided.

Special Condition (Case Number: 4:18CR00713-1 CDP): Successfully participate in any substance
abuse counseling program, which may include urinalysis, sweat patch, or Breathalyzer testing, as
approved by the Probation Office and pay any associated costs as directed by the Probation Office.

Nature of Noncompliance

On May 30, Dunham failed to attend group substance abuse counseling at Southeast Missouri
Behavioral Health.

The offender has not been interviewed regarding this violation, as his whereabouts are unknown.

Previous Violations

(Case Number: 4:04CR00476-1 CDP) On August 27, 2018, a violation report was submitted to the
Court citing the offender with failing to report within 72 hours of release from incarceration in 2006.
The offender was verbally reprimanded and redirected as to the expectations for his release from
incarceration during this term of supervision.

On January 28, 2019, a violation report was submitted to the Court citing the offender with failing to
report within 72 hours, leaving the district without permission, use of methamphetamine and alcohol,
failing to answer truthfully and follow the instructions of the probation officer, and failing to submit to
drug testing. On January 28, 2019, the Court issued a warrant for the offender’s arrest. On February 19,
2019, the offender was arrested and appeared before the Court on March 25, 2019. At that time, the
Court withdrew the warrant, Dunham was directed to attend inpatient substance abuse treatment, his
conditions modified to include an RRC placement, and he was continued on supervision.

On May 20, 2019, a violation report was submitted to the Court citing the offender with the use of
methamphetamine, marijuana, oxycodone, and alcohol and failing to notify the probation officer of a
change in address. Dunham was verbally reprimanded and referred for the RRC placement.



                                                     2
PROB 12C (02/19)
     Case: 4:18-cr-00713-CDP Doc. #: 28 Filed: 08/28/19 Page: 3 of 3 PageID #: 96
Kevin Dunham
4:04CR00476-1 CDP
4:18CR00713-1 CDP


U.S. Probation Officer Recommendation: It is respectfully recommended that the Court issue a
warrant for Dunham’s arrest and his term of supervised release be revoked.

This recommendation is based on the offender’s behavior which includes: his absconding from the RRC,
failure to attend treatment, and absconding from supervision. The U.S. Probation Office has attempted to
contact the offender to no avail and have attempted to assist Dunham with his substance abuse; however,
he failed to follow directives and make himself available to the probation office. To address this, the
offender was referred for Residential Reentry Center placement; however, he absconded from the
facility and supervision. It does not appear that he has made his term of supervision a priority nor that he
is amenable to supervision at this time.

                                                      I declare under penalty of perjury that the foregoing
                                                      is true and correct.

                                                      Executed on June 04, 2019

           Approved,                                          Respectfully submitted,

 by                                                      by
           Kenneth W. Lawrence                                Tremell A. Jones
           Supervising U.S Probation Officer                  U.S Probation Officer
           Date: June 7, 2019                                 Date: June 04, 2019


THE COURT ORDERS:

☐           No Action
☒           The Issuance of a Warrant
☐           The Issuance of a Summons
                   Appearance Date:
                   Appearance Time:
                   Courtroom Number:
☐           Other




                                                                Signature of Judicial Officer

                                                                June 10, 2019
                                                                Date

I:\Supervision\12C\Dunham, Kevin 12C 418CR00713-1 CDP 06-06-2019.docx




                                                     3
